DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
Claim(s) 1-8, 10-16, 18-20 are presented for examination based on the amendment filed 3/31/2022.
Claim(s) 9 and 17 are cancelled.
Claim(s) 1, 2, 11, 13, 14, 18 and 20 are amended.
Rejection(s) under 35 USC 101 for claim(s) 1-8, 10-16, 18-20 is withdrawn in view of their amendment and arguments presented by the applicant.
Claim(s) 1-8, 10-16, 18-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 1-8, 10-16, 18-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “…determining, by the computing device, an initial value of a counter-load pressure at each of the plurality oeach type of axial load, based on the internal pressure and the external pressure for a cross-sectional area of the tubular component corresponding to that load point; 2Response to OA of Dec. 17, 2021Appl. No. 15/773,142 Atty. Docket No. 7523.1877US01 comparing, by the computing device, the design limits for each type of axial load to actual load conditions experienced at each of the plurality of load points during the downhole operation; automatically updating the visualization, as displayed via the GUI, to indicate one or more of the load points as unsafe load points when the actual load conditions at the one or more load points are determined to exceed at least one of the compression limit or the tension limit for each type of axial load, based on the comparison; selecting, by the computing device for each type of axial load, at least one of the unsafe  load points, based on a relative distance between  the corresponding equivalent axial load adjusting, by the computing device, at least one of the design limits for the different types of axial loads to account for the load conditions expected for the tubular component during the downhole operation to be performed along one or more subsequent sections of the wellbore, based on the updated value of the counter-load pressure at the at least one unsafe load point selected for each type of axial load;…” as presented in independent claims 1 (representative above), 13 and 20 of the instant application (as supported in specification e.g. [0021]-[0023], [0035]-[0038]and Figs. 2 & 7).
The amended claims 1, 13 and 20 now integrate the practical application under step 2A prong 2 into improvement in field of tubular element in downhole operations, including the use of graphical user interface to visualize the design limits, update load point/load conditions for compression/tension limits, automatically updating visualization, pertaining to unsafe load points and adjusting the design limits to account for the load conditions, in the performing of the downhole operations. 
Prior Art of Record
The Prior art of reference Mitchell (US PGPUB No. 20060106588 A1) discloses calculating an equivalent axial load for each load point, based on the corresponding load conditions at that load point (Mitchell: [0057] equivalent axial load as “beam-column” solution based on various simultaneous axial and transverse loads (i.e., compression and bending)) ; determining design limits for the different types of axial loads along the tubular component of the wellbore, based on the design parameters associated with each type of axial load  (Mitchell: [0062][0063] as generally teaching design limits and iterative process to table of solutions). Although Mitchell discusses role of pressure ([0056] “…As discussed above with respect to FIG. 1, the well parameter data 28 may include a number of measurements including well tubing size (e.g., the inside and outside dimensions of the well tubing), tubing weight, well depth, well geometry (e.g., whether a well is vertical, horizontal, or otherwise deviated), radial clearance (i.e., the maximum distance tubing may move from the center of the wellbore or casing until it touches the wall of the wellbore or casing that it is confined by), the moment of inertia for the tubing, the temperature of the tubing in a wellbore, the current pressure in the wellbore,…”) in computing the solution as in [0057]. Mitchell does not teach  “…determine an initial value of a counter-load pressure at each of the plurality oexternal pressure for a cross-sectional area of the tubular component corresponding to that load point; compare  the design limits for each type of axial load to actual load conditions experienced at each of the plurality of load points during the downhole operation; automatically updating the visualization, as displayed via the GUI, to indicate one or more of the load points ”.
The Prior art of reference Gonzales (US PGPUB No. 20140039797 ) discloses teaches determining design limits for the different types of axial loads along the tubular component of the wellbore, based on the design parameters associated with each type of axial load (Gonzales: Fig. 5E,5F,5J,5K  design Limits [0141]-[0145] where the design limits are shown as Burst, Collapse, Tension and compression in the bounded area of the Effective differential pressure and axial (load) forces). Gonzales further teaches determining a counter-load pressure for at least one load point selected from the plurality of loads points for each type of axial load, based on the corresponding equivalent axial load for each load point and a corresponding design limit for each type of axial load (Gonzales: [0141]-[0145] as determining the annulus pressure). Gonzalez teaches adjusting at least one of the design limits for the different types of axial loads along the tubular component, based on the counter-load pressure of the selected load point for each type of axial load (Gonzales: [0138]-[0145] as indicating a liftoff (burst) and based on the design limits as shown in Fig.5E,5F,5J,5K design limit plot on bottom left of these figures). does not teach  “…determine an initial value of a counter-load pressure at each of the plurality oexternal pressure for a cross-sectional area of the tubular component corresponding to that load point;)
NPL by Yunqiang Liu et al (“Analyzing Axial Stress and Deformation of Tubular for Steam Injection Process in Deviated Wells Based on the Varied (𝑇, 𝑃) Fields”) teaches equivalent axial force as Initial Axial Load to include pressure in Pg. 3 Col.1.. Liu does not explicitly teach  “…determine an initial value of a counter-load pressure at each of the plurality oexternal pressure for a cross-sectional area of the tubular component corresponding to that load point; compare  the design limits for each type of axial load to actual load conditions experienced at each of the plurality of load points during the downhole operation; automatically updating the visualization, as displayed via the GUI, to indicate one or more of the load points conditions at the one or more load points are determined to exceed at least one of the compression limit or the tension limit for each type of axial load, based on the comparison; select, for each type of axial load, at least one of the unsafe  load points, based on a relative distance between [[a]] the corresponding equivalent axial load ”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
---- This page is left blank after this line ----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Wednesday, May 4, 2022